 Case 2:19-cv-00444-UA-UAM Document 1 Filed 06/27/19 Page 1 of 21 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION



 JAMIE ALLEN, an individual, and on behalf of            CIVIL ACTION
 himself and all other similarly situated individuals,

                        Plaintiff,                       Case No. 2:19-cv-444

 v.                                                      Judge:

 B & I CONTRACTORS, INC., a Florida                      Mag. Judge:
 corporation,

                        Defendant.


                      COLLECTIVE & CLASS ACTION COMPLAINT

       Plaintiff, JAMIE ALLEN (“Allen” or “Named Plaintiff”), on behalf of himself and all other

similarly situated individuals, by and through undersigned counsel, states the following for his

Collective & Class Action Complaint:

                                      CAUSES OF ACTION

       1.      This is an action brought under the federal Fair Labor Standards Act (“FLSA”),

Florida common law, and Florida’s Private Whistleblower Act (FWA) for (1) unpaid overtime, (2)

unpaid wages, and (3) retaliation in violation of the FWA. Each count is brought by Allen

individually, Count I is brought on behalf of Opt-In Plaintiffs under the FLSA, and Count III is

brought on behalf of the Class Plaintiffs under Fed. R. Civ. P. 23.

                                             PARTIES

       2.      Allen is an individual and a resident of Florida who currently resides in Lee County,

Florida and at all times had enterprise and individual coverage under the FLSA during his

employment with B & I CONTRACTORS, INC. (“B&I” or “Defendant”). At all material times,

                                                  1
 Case 2:19-cv-00444-UA-UAM Document 1 Filed 06/27/19 Page 2 of 21 PageID 2



Allen has been employed by the Defendant, a Florida corporation, as a pipe fitter foreman. Allen

performed work for the Defendant in Lee and Collier Counties, Florida, which are within the

Middle District of Florida, during the events giving rise to this case. Allen was an employee within

the contemplation of 29 U.S.C. 203(e)(1). Thus, pursuant to 28 U.S.C. 1391(b), venue for this

action lies in the Middle District of Florida. Allen consents to bring suit against the Defendant

under the FLSA. While performing services for the Defendant, Allen was engaged in interstate

commerce, including handling, selling, or otherwise working on goods or materials that have been

moved in or produced for interstate commerce. While performing services for the Defendant, Allen

received and handled goods or materials from out-of-state sources.

       3.      Defendant is a Florida corporation and is a covered employer under the FLSA (29

U.S.C. §203(d), (r) and (s)). Defendant has the sole authority to hire, fire, assign work, withhold

work and affect the terms and conditions of persons like Plaintiff. Defendant supervised and

controlled Plaintiff’s work schedules and conditions of employment, in addition to determining

the rate and method of payment for Plaintiff. Defendant maintains employment records of the

Plaintiff and was his employer. Defendant has annual gross revenues well in excess of $500,000.00

per year and during all years in which the Plaintiff was performing services for the Defendant.

Defendant’s employees are engaged in interstate commerce as at least two of the Defendant’s

employees handled, sold, otherwise worked on goods or materials that have been moved in or

produced for commerce. Plaintiff was engaged in interstate commerce because Plaintiff (and at

least two employees of the Defendant) handled, transported and worked on goods or materials that

have been moved in or produced for interstate commerce.




                                                 2
 Case 2:19-cv-00444-UA-UAM Document 1 Filed 06/27/19 Page 3 of 21 PageID 3



                                 JURISDICTION AND VENUE

       4.      This Court has jurisdiction of this matter under 28 U.S.C. §1331, 1343(4), 2201

and 2202 and pursuant to the Fair Labor Standards Act (FLSA") 29 U.S.C. §§216(b) and 217. The

jurisdiction of this Court is invoked to secure the protection and redress of the deprivation of rights

secured by the FLSA. An opt-in Collective Action is sought under FLSA 216(h) and a class action

is sought pursuant to Federal Rule of Civil Procedure 23.

       5.      This Court has supplemental jurisdiction over the Plaintiff’s state law claims

pursuant to 28 U.S.C. § 1367.

       6.      Venue is proper in the United States District Court for the Middle District of Florida

because the Plaintiff resides in, and the Defendant conducts business in, and some or all of the

events giving rise to Plaintiff’s claims occurred in Lee and Collier Counties, Florida, which are

within the Middle District of Florida. Venue is proper in the Fort Myers Division under Local Rule

1.02(b)(5) since the action accrued in Lee and Collier Counties, which are within the Fort Myers

Division.

                                  GENERAL ALLEGATIONS

       7.      Plaintiff has worked for the Defendant within the last four years and has been

deprived of lawful compensation during at least the two years prior to the filing of this action.

       8.      Plaintiff brings this action against the Defendant for legal relief to redress unlawful

violations of his rights under the FLSA and specifically the collective action provision of the FLSA

found in 216(b), to remedy violations of the wage provisions of the FLSA by the Defendant, which

have deprived Plaintiff, as well as others similarly situated to the Plaintiff, of their lawful wages.

Plaintiff brings this action against the Defendant for legal relief to redress unlawful violations of




                                                  3
 Case 2:19-cv-00444-UA-UAM Document 1 Filed 06/27/19 Page 4 of 21 PageID 4



his rights under the FLSA by the Defendant, which has deprived Plaintiff, as well as others

similarly situated to Plaintiff, of his lawful wages.

       9.      While ordinary home-to-work travel is non-compensable under the FLSA (see 29

CFR §785.35), the travel often assigned to the Plaintiff and those similarly situated were (a) home-

to-work on special one-day assignments covered by 29 CFR §785.37 and, (b) travel away from

their home community covered by 29 CFR §785.39.

       10.     Pursuant to 29 C.F.R. §785.37, an employer must pay an employee for time spent

traveling to and from another city in the same day. If the employee does not first report to his usual

workplace, the employer may be able to deduct the time the employee usually takes to get to and

from work from the time spent traveling to the other city.

       11.     Pursuant to 29 CFR §785.39, when employees are required to travel away from

their homes and that travel spans more than one workday, an employer must include in hours

worked the time actually spent traveling, e.g., in a car or on airplane or train, only if it occurs

during the employee’s normal work hours. For example, if an employee normally works from 8:00

a.m. to 5:00 p.m., an employer is only required to include time spent traveling during that time

period as hours worked. Time spent traveling before 8:00 a.m. and after 5:00 p.m. would not need

to be included. But employers must count as hours worked time spent by employees traveling on

non-workdays if the travel takes place during the employees’ normal work hours.

       12.     Notwithstanding the FLSA, 29 CFR §785.37 and 29 CFR §785.39, the Defendant

nevertheless maintained (and still maintains) a policy whereby it does not count as compensable

the time spent by its hourly, non-exempt employees (a) traveling for same-day special assignments

or (b) traveling that requires away from their homes and that travel spans more than one workday.




                                                  4
 Case 2:19-cv-00444-UA-UAM Document 1 Filed 06/27/19 Page 5 of 21 PageID 5



       13.     This action is brought to recover unpaid wages and overtime compensation owed

to Plaintiff and all current and former employees of Defendant who are similarly situated to

Plaintiff. Plaintiff and the collective/class group similarly situated are or have been employed by

the Defendant and are required to perform certain work functions – travel to and from remote job

locations as described above – for which they are not compensated. Plaintiff and the

collective/class group of similarly situated individuals includes all non-exempt, hourly employees

who were required to travel to remote work sites and were not paid for the same, including

overtime wages due to them when they worked more than 40-hours in a given week.

       14.     Plaintiff and those similarly situated are or were non-exempt, hourly employees

who were required to travel to remote work sites and were not paid for the same. Plaintiff alleges

on behalf of himself and all similarly-situated persons, that the Defendant has willfully engaged in

a pattern and practice of unlawful conduct by failing to pay proper wages and overtime to non-

exempt, hourly employees who were required to travel to remote work sites and were not paid for

the same, including Plaintiff and potential opt-in/class plaintiffs, by virtue of failing to include

such time as compensable and then failing to pay overtime at the correct amount based on time

and one half of the correct regular rate of pay.

       15.     At all relevant times, the Defendant has failed to properly pay the Plaintiff and

similarly situated persons because the Defendant miscalculates the wages and overtime due by

failing to include the time spent by its hourly, non-exempt employees (a) traveling for same-day

special assignments and (b) traveling that requires away from their homes and that travel spans

more than one workday. Instead, the Defendant intentionally deprives employees of their lawful

wages by deeming such time non-compensable, in direct violation of the FLSA, 29 CFR §785.37

and 29 CFR §785.39.



                                                   5
 Case 2:19-cv-00444-UA-UAM Document 1 Filed 06/27/19 Page 6 of 21 PageID 6



       16.     The Defendant's practices alleged in ¶15, supra, are consistent throughout the

Defendant’s operations. To the extent that such work is performed during a work week in which

the affected employees have, or would have, worked in excess of forty (40) hours per week, such

practice violates the overtime pay provisions of the FLSA by virtue of the Defendant's failure to

pay compensation at a rate of one and one-half (1 and 1/2) times the employees' regular rate.

       17.     Other current and former employees of the Defendant are also entitled to receive

unpaid wage and overtime compensation for the reasons alleged in this Complaint. Plaintiff is

permitted to maintain this action “for and on behalf of themselves and other employees similarly

situated.” 29 U.S.C. 216(b). Any similarly situated employee (current or former) wishing to

become a party plaintiff to this action must provide “his consent in writing to become such a party,

and such consent must be filed with this Court.” 29 U.S.C. 216(b). Under Fed. R. Civ. P. 23, the

class claims under Florida common law do not require Class members to opt-in.

       18.     By filing this action, Plaintiff consents to sue with respect to each FLSA claim for

relief against Defendant pursuant to 216(b) of the FLSA and hereby seeks relief under that

provision. Hundreds of other similarly situated, non-exempt employees may elect to join this

collective action if given proper notice of the pendency of the action and an opportunity to

participate by “opting-in.” “Consents to Sue” on behalf of additional potential opt-in plaintiffs of

the Collective Action will continue to be filed as this litigation progresses.

       19.     Plaintiff is distinguishable from other non-similarly situated employees of the

Defendant because Plaintiff and the potential opt-in plaintiffs are hourly, non-exempt employees

who were required to (a) travel for same-day special assignments and/or (b) travel away from their

homes, which travel spanned more than one workday.




                                                  6
 Case 2:19-cv-00444-UA-UAM Document 1 Filed 06/27/19 Page 7 of 21 PageID 7



        COUNT I: COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

        20.       Plaintiff hereby incorporates Paragraphs 1-19 in this Count as though fully set forth

herein and bring this Count on behalf of himself and all others similarly situated.

        21.       This claim for relief based on FLSA violations is brought by the Plaintiff in his own

right and as a collective action under 29 U.S.C. § 216(b) for claims under the FLSA asserted on

behalf of all other similarly situated persons, to wit: all hourly, non-exempt employees who were

required to (a) travel for same-day special assignments and/or (b) travel away from their homes

that spanned more than one workday during the applicable time limitations period (“FLSA

Collective Action”).

       22.        This action is maintainable as a collective action under 29 U.S.C. § 216 (b) because

Plaintiff and similarly situated persons were, and are, non-exempt, hourly employees who were

required to (a) travel for same-day special assignments and/or (b) travel away from their homes

that spanned more than one workday, all of whom were subject to common policies, practices

and/or edicts of the Defendant, as specified in ¶15, supra.

        23.       Defendant's policies identified in ¶15 applied (and apply) uniformly, across all of

its operations.

        24.       Defendant knew or should have known that all non-exempt, hourly employees who

were required to (a) travel for same-day special assignments and/or (b) travel away from their

homes that spanned more than one workday were due to have that time included as compensable.

        25.       The Defendant knew or should have known that failing to include such time, and

thus undercalculating overtime payments, is a violation of the FLSA.

        26.       Plaintiff and potential opt-in plaintiffs bring this action against the Defendant

because the Defendant has willfully engaged in a pattern and practice of unlawful conduct by



                                                    7
 Case 2:19-cv-00444-UA-UAM Document 1 Filed 06/27/19 Page 8 of 21 PageID 8



failing to pay its hourly, non-exempt employees for the time they spent (a) traveling for same-day

special assignments and/or (b) traveling away from their homes that spanned more than one

workday and thus undercalculating their overtime payments in violation of the FLSA. The

Defendant's unlawful conduct has been repeated and is consistent.

        27.     The conduct of the Defendant, set forth above, has been willful, in bad faith, and

has caused significant damages to Plaintiff and potential opt-in plaintiffs.

        28.     The Defendant also failed to act in good faith or reliance upon any of the following

in formulating its pay practices: (a) the FLSA, (b) Department of Labor Wage & Hour Opinion

Letters, (c) the Code of Federal Regulations, and (d) relevant case law.

        29.     Plaintiff consents to sue in this action pursuant to 216(b) of the FLSA. Additional

potential opt-in plaintiffs may execute and file forms consenting to “opt in" and joining as plaintiffs

in this collective action.

        30.     Plaintiff and potential opt-in plaintiffs bring a Claim for Relief for violation of the

FLSA as an opt-in collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C. 216(b), on

behalf of all hourly, non-exempt employees who were required to (a) travel for same-day special

assignments and/or (b) travel away from their homes that spanned more than one workday who

were, are, or will be employed by the Defendant during the applicable statute of limitations prior

to the date of commencement of this action through the date of judgment of this action, and who

have but not been properly compensated as described above. Plaintiff and potential opt-in plaintiffs

are putative members of the collective action on whose behalf all claims alleging violations of the

FLSA are brought.

        31.     A claim for relief for violations under the FLSA may be brought and maintained as

an “opt-in" collective action pursuant to 29 U.S.C. 216(b) for all claims asserted by Plaintiff



                                                  8
 Case 2:19-cv-00444-UA-UAM Document 1 Filed 06/27/19 Page 9 of 21 PageID 9



because the claims of Plaintiff are similar to the claims of the putative members of the Collective

Action.

          32.   Potential opt-in members of the Collective Action are similarly situated. They have

substantially similar pay provisions, and are subject to a common practice, policy or plan that

deprives them of their lawful wages.

          33.   Plaintiff, and all others similarly situated, was subject to a company-wide policy

that purposefully, or alternatively, negligently deprived them of wages for the applicable time

under the statute of limitations.

          34.   This practice of failing to pay hourly, non-exempt employees for the time they spent

(a) traveling for same-day special assignments and/or (b) traveling away from their homes that

spanned more than one workday was/is a common practice throughout all of the Defendant's

operations.

          35.   Plaintiff will fairly and adequately represent and protect the interests of the

members of the collective action. Plaintiff has retained counsel competent and experienced in

FLSA and employment law litigation.

          36.   The names and addresses of the putative Collective members are available from the

Defendant. To the extent required by law, notice will be provided to the prospective collective

action members via first class mail and/or by use of techniques in a form of notice that has been

used customarily in collective actions, subject to court approval.

          37.   Plaintiff brings this action on behalf of himself and the following proposed

Collective Action of all similarly-situated employees: hourly, non-exempt employees who were

required to (a) travel for same-day special assignments and/or (b) travel away from their homes

that spanned more than one workday during the applicable statute of limitations.



                                                 9
Case 2:19-cv-00444-UA-UAM Document 1 Filed 06/27/19 Page 10 of 21 PageID 10



        38.      The hourly, non-exempt employees who were required to (a) travel for same-day

special assignments and/or (b) travel away from their homes that spanned more than one workday

have been subject to the unlawful practices alleged herein and, therefore, are similarly situated to

the Plaintiff and potential opt-in plaintiffs of the Collective Action because the Defendant has

uniformly applied the same unlawful policy and thus denied them their lawful overtime in violation

of the FLSA.

        39.      Per the FLSA, Plaintiff and potential opt-in plaintiffs of the Collective Action seek

all available damages including but not limited to lost wages, liquidated damages, attorneys’ fees,

punitive damages, costs, and all other relief requested.

        40.      The claims of the Plaintiff are similar to those of the potential opt-in plaintiffs, in

that Plaintiff have been subjected to the same conduct as the potential opt-in plaintiffs of the

Collective Action, and Plaintiff’s claims are based on the same legal theory as that of the potential

opt-in plaintiffs.

        41.      While the exact number of potential opt-in plaintiffs is unknown to Plaintiff at the

present, based on information and belief, there are potentially greater than 200 such members.

Thus, a collective action is the most efficient mechanism for resolution of the claims.

        42.      Plaintiff’s FLSA claims are maintainable as a Collective Action pursuant to Section

16(b) of the FLSA, 29 U.S.C. 216(b).

        WHEREFORE, Plaintiff, on behalf himself and all putative members of the proposed

Collective Action, prays for relief as follows:

      i.      Designation of this action as a collective action on behalf of the proposed FLSA

              collective plaintiffs asserting FLSA claims and prompt issuance of the notice pursuant

              to 29 U.S.C. 216(b) to all similarly situated members of the FLSA opt-in action,



                                                   10
Case 2:19-cv-00444-UA-UAM Document 1 Filed 06/27/19 Page 11 of 21 PageID 11



              apprising them of the pendency of this action, and permitting them to timely assert

              FLSA claims in this action by filing individual Consent to Sue forms pursuant to 29

              U.S.C. 216(b), and a tolling of the statute of limitations on the FLSA collective action

              plaintiffs' claims until the FLSA potential opt-in plaintiffs are provided with a

              reasonable notice of the pendency of this action and a fair opportunity to exercise their

              right to opt-in as plaintiffs;

      ii.     Designation of Plaintiff as representative of the FLSA Collective Action;

     iii.     A declaratory judgment that the practices complained of are unlawful under the FLSA

              201 et. seq.;

     iv.      An injunction against Defendant and all other persons acting in concert with it, from

              engaging in each of the unlawful acts, policies, practices, etc., set forth herein;

      v.      An award of damages, including lost wages, liquidated and exemplary damages, and

              waiting time penalties and other statutory penalties;

     vi.      That Plaintiff and others similarly situated, be granted judgment against Defendant for

              all costs of this action, including expert fees and reasonable attorneys' fees, costs,

              disbursements, and interests;

    vii.      Pre-judgment and post-judgment interest as provided by law;

   viii.      For such other and further legal and equitable relief as this Court deems necessary,

              proper, and just.

                              COUNT II: INDIVIDUAL FLSA CLAIMS

        43.       The Plaintiff hereby incorporates Paragraphs 1-19 in this Count as though fully set

forth herein.




                                                    11
Case 2:19-cv-00444-UA-UAM Document 1 Filed 06/27/19 Page 12 of 21 PageID 12



        44.     Plaintiff was a covered, non-exempt employee under the FLSA at all times during

his employment with Defendant and did work in excess of forty hours per week.

        45.     Defendant was required by the FLSA to pay Plaintiff at least time and one-half for

all hours worked by the Plaintiff in excess of 40 hours per week.

        46.     Defendant had operational control over all aspects of Plaintiff’s day-to-day

functions during his employment, including compensation.

        47.     Defendant was Plaintiff’s “employer” and is liable for violations of the FLSA in

this case.

        48.     Defendant violated the FLSA by refusing to compensate him for (a) travel for same-

day special assignments and (b) travel away from him home that spanned more than one workday

for all hours worked over 40 per week.

        49.     Defendant has willfully violated the FLSA in refusing to pay the Plaintiff proper

overtime for all hours worked by him over 40 per week.

        50.     As a result of the foregoing, Plaintiff has suffered damages of lost wages.

        51.     Defendant is the proximate cause of Plaintiff’s damages.

        WHEREFORE, Plaintiff prays that this Honorable Court enter a Judgment in his favor

and against Defendant for an amount consistent with evidence, together with liquidated damages,

the costs of litigation, interest, and reasonable attorneys’ fees.

                            COUNT III- UNPAID WAGES (Class Plaintiffs)

        52.     The Plaintiff incorporates Paragraphs 1-19 in this Count by reference.

                               CLASS ACTION ALLEGATIONS

        50.     Plaintiff brings this action against Defendant pursuant to Rules 23(a) and (b)(3), of

the Federal Rules of Civil Procedure, on behalf of himself and all other persons and entities

similarly situated. Plaintiff seeks certification of the following class:
                                                  12
Case 2:19-cv-00444-UA-UAM Document 1 Filed 06/27/19 Page 13 of 21 PageID 13



                All Florida employees of Defendant who are hourly, non-exempt
                employees who were required to (a) travel for same-day special
                assignments and/or (b) travel away from their homes that spanned
                more than one workday during the applicable time limitations period

                Excluded from the Class are Defendant and its affiliates and related
                companies, its directors, corporate officers, and its immediate
                family members, and any government entity.

       Numerosity

       51.      The Class consists of hundreds of employees of Defendant who are hourly, non-

exempt employees who were required to (a) travel for same-day special assignments and/or (b)

travel away from their homes that spanned more than one workday during the applicable

limitations period and who were not compensated for such time.

       52.      The names and addresses of all Class members can be identified in the business

records maintained by the Defendant. The precise number of Class members will be obtained

through discovery but based on publicly available information, the numbers are clearly more than

can be consolidated in one action, and it is impractical for each Class member to bring suit

individually.

       Commonality

       53.      There are questions of law and fact that are common to the claims of Plaintiff and

the Class. These common questions predominate over any questions that are particular to any

individual Class member. Among such common questions of law and fact are the following:

                a.     Whether the Class members are non-exempt, hourly employees;

                b.     Whether the Class members were required to (i) travel for same-day special
                       assignments and/or (ii) travel away from their homes that spanned more
                       than one workday;

                c.     Whether Defendant properly paid the Class members for to (i) travel for
                       same-day special assignments and/or (ii) travel away from their homes that
                       spanned more than one workday;


                                                13
Case 2:19-cv-00444-UA-UAM Document 1 Filed 06/27/19 Page 14 of 21 PageID 14



               d.      The amount of damages the Class members sustained as a result of the
                       Defendant’s wrongful conduct, and the proper measure of such damage.

        Typicality

        54.    Plaintiff’s claims are typical of the claims of the Class because of the similarity,

uniformity, and common purpose of the Defendant’s unlawful conduct. Each Class member has

sustained damages as a result of the Defendant’s wrongful conduct in the same manner as the

Plaintiff – that is, each Class member was not paid their proper wages by Defendant.

        Adequacy of Representation

        55.    Plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class. Plaintiff is committed to the vigorous prosecution of this action

and has retained competent counsel, experienced in litigation of this nature, to represent him.

There is no hostility between Plaintiff and the unnamed Class members. Plaintiff anticipates no

difficulty in the management of this litigation as a class action.

        56.    To prosecute this case, Plaintiff has chosen the law firm of Yormak Employment

and Disability Law. Mr. Yormak is Board Certified as an expert in labor & employment law and

is experienced in class action litigation and has necessary resources required in this type of

litigation.

        Requirements of Fed. R. Civ. P. 23(b)(3)

               Predominance

        57.    The questions of law or fact common to the claims of the Plaintiff and the Class

predominate over any questions of law or fact affecting only individual members of the Class. All

claims by Plaintiff and the unnamed Class members are based on the Defendant’s failure to

properly pay wages, as required by Florida law, for (a) travel for same-day special assignments

and/or (b) travel away from the employees’ homes that spanned more than one workday.


                                                 14
Case 2:19-cv-00444-UA-UAM Document 1 Filed 06/27/19 Page 15 of 21 PageID 15



       58.     Common issues predominate when, as here, liability can be determined on a Class-

wide basis.

       59.     As a result, when determining whether common questions predominate, courts

focus on the liability issue, and if the liability issue is common to the class, as it is in this case,

common questions will be held to predominate over individual questions.

       60.     Because all claims by Plaintiff and the unnamed Class members are based on the

same misconduct by the Defendant, in particular, the Defendant’s failure to properly pay wages to

the Class members - the predominance requirement of Fed. R. Civ. P. 23(b)(3) is satisfied.

               Superiority

       61.     A class action is superior to hundreds of individual actions in part because of the

non-exhaustive factors listed below:

               a.      Joinder of all Class members would create extreme hardship and
                       inconvenience because of their geographical dispersion. Class members
                       reside throughout the state.

               b.      Individual claims by the Class members are impractical because the costs
                       to pursue individual claims exceed the value of what any one Class member
                       has at stake. The Defendant is large and well-funded. Moreover, some of
                       the Class members have ongoing employment relationships with
                       Defendant, which may make some Class members fearful or reluctant to
                       pursue their claims, even if they had the resources to do so. As a result,
                       individual Class members are unable to prosecute and control separate
                       actions.

               c.      The interests of justice will be well served by resolving the common
                       disputes of potential Class members in one forum.

               d.      The action is manageable as a class action; individual lawsuits are not
                       economically maintainable as individual actions.

       53.     Defendant knew and should have known that the time spent by all of its non-

exempt, hourly employees who were required to (i) travel for same-day special assignments and/or

(ii) travel away from their homes that spanned more than one workday was compensable.


                                                  15
Case 2:19-cv-00444-UA-UAM Document 1 Filed 06/27/19 Page 16 of 21 PageID 16



         54.    Defendant knew or should have known that failing to pay its non-exempt, hourly

employees for such time is a violation of Florida common law.

         55.    Plaintiff and Class members bring this action against Defendant because Defendant

has willfully engaged in a pattern and practice of unlawful conduct by failing to pay its non-

exempt, hourly employees for their time spent for (i) travel for same-day special assignments

and/or (ii) travel away from their homes that spanned more than one workday. Defendant's

unlawful conduct has been repeated and is consistent.

         56.    The conduct of Defendant, set forth above, has been willful, in bad faith, and has

caused significant damages to Plaintiff and potential Class members.

         57.    Defendant also failed to act in good faith or reliance upon any of the following in

formulating its pay practices: (a) the FLSA or Art. X, Sect. 24, (b) Department of Labor Wage &

Hour Opinion Letters, (c) the Code of Federal Regulations, and (d) relevant case law.

         58.    Plaintiff, and all others similarly situated, were subject to a company-wide policy

that purposefully, or alternatively, negligently deprived them of wages for at least the past several

years.

         59.    This practice of failing to pay its non-exempt, hourly employees for their time spent

for (i) travel for same-day special assignments and/or (ii) travel away from their homes that

spanned more than one workday was/is a common practice throughout all of the Defendant's

operations.

         WHEREFORE the Class Plaintiffs respectfully request this Honorable Court order the

following relief:

         i. Certify this action as a class action under Federal Rule of Civil Procedure 23(a) and
            (b)(3); appoint Plaintiff the representative of the Class; and appoint Yormak
            Employment and Disability Law as Class Counsel;



                                                 16
Case 2:19-cv-00444-UA-UAM Document 1 Filed 06/27/19 Page 17 of 21 PageID 17



       ii.      Enter judgment for the Class members and against the Defendant on the basis of
                Defendant’s willful violations of Florida common law;

       iii.     Award Class Plaintiffs actual damages in the amount shown to be due for unpaid
                wages for hours worked, with interest;

       v.       Award Class Plaintiffs reasonable attorneys' fees and costs of suit; and

       vi.      Grant such other and further relief as this Court deems equitable and just.

                   COUNT IV: COMMON LAW UNPAID WAGE CLAIM

       60.      The Plaintiff hereby incorporates Paragraphs 1-19 in this Count as though fully set

forth herein.

       61.      Plaintiff was an employee of the Defendant.

       62.      The Defendant was required to compensate Plaintiff at his regular rate of pay for

all hours worked by the Plaintiff.

       63.      The Defendant had operational control over all aspects of the Plaintiff’s day-to-day

functions during his employment, including compensation.

       64.      The Defendant failed to pay Plaintiff at least his regular rate of pay for all hours

worked, as described in ¶15, supra.

       65.      The Defendant has willfully violated Florida law by refusing to pay Plaintiff his

regular rate of pay for all hours worked by him.

       66.      As a result of the foregoing, Plaintiff has suffered damages of lost wages.

       67.      The Defendant is the proximate cause of Plaintiff’s damages.

       WHEREFORE, Plaintiff prays that this Honorable Court enter a Judgment in his favor

and against the Defendant for an amount consistent with evidence, together with liquidated

damages, the costs of litigation, interest, and reasonable attorneys’ fees under F.S. §448.08.




                                                 17
Case 2:19-cv-00444-UA-UAM Document 1 Filed 06/27/19 Page 18 of 21 PageID 18



                             COUNT V- VIOLATION OF THE FWA

        68.       The Plaintiff hereby incorporates Paragraphs 1-3 and 5-6 in this Count as though

fully set forth herein.

        69.       The Defendant employs in excess of 10 employees and is an employer under the

FWA.

        70.       The Plaintiff began working for the Defendant on or about January 13, 2006 and

was employed as a pipe fitter foreman.

        71.       The Plaintiff’s job duties included, inter alia, using extremely heavy equipment and

installing extremely large steel pipe and fittings. His job duties required travel over long distances

and an ability to focus, which required rest. The Defendant also required that he:

              •   Must be able to see well (either naturally or with correction);
              •   Must be able to hear, and speak clearly with professional standard grammar;
              •   Must use hands, fingers, arms and legs fully; kneel, crouch and crawl; climb and
                  balance on ladders and scaffolds; climb stairs, reach overhead, push, pull, lift;
              •   Must be able to lift up to 50 pounds; stoop;
              •   Must be able to work off ladders/lifts/scaffolds, and;
              •   Evaluate information using measurable standards.

        72.       The Plaintiff always performed his assigned duties in a professional manner and

were very well qualified for his position.

        73.       The Occupational Safety and Health Act’s (OSH Act) General Duty Clause requires

employers to provide a safe and healthful workplace for all workers covered by the OSH Act, such

as the Defendant.

        74.       Section 5(a)(1) of the OSH Act, or P.L. 91-596 (the "General Duty Clause")

provides that: "Each employer shall furnish to each of his employees employment and a place of

employment which are free from recognized hazards that are causing or are likely to cause death

or serious physical harm to his employees." 29 U.S.C. 654(a)(1).


                                                   18
Case 2:19-cv-00444-UA-UAM Document 1 Filed 06/27/19 Page 19 of 21 PageID 19



           75.   At all material times, the Plaintiff was to be protected from negative employment

action by Florida Statute 448.102(1)-(3), commonly known as Florida’s “whistleblower statute,”

which in relevant part provides:

                 “An employer may not take any retaliatory personnel action against an
                 employee because the employee has:

                 (1) Disclosed, or threatened to disclose, to any appropriate governmental
                     agency, under oath, in writing, an activity, policy, or practice of the
                     employer that is in violation of a law, rule, or regulation. However, this
                     subsection does not apply unless the employee has, in writing, brought
                     the activity, policy, or practice to the attention of a supervisor or the
                     employer and has afforded the employer a reasonable opportunity to
                     correct the activity, policy, or practice;

                 (2) Provided information to, or testified before, any appropriate
                     governmental agency, person, or entity conducting an investigation,
                     hearing, or inquiry into an alleged violation of a law, rule, or regulation
                     by the employer, and;

                 (3) Objected to, or refused to participate in, any activity, policy, or practice
                     of the employer which is in violation of a law, rule, or regulation.”

           76.   The Plaintiff’s employment was without incident until June 1, 2018, which is when

he objected in writing to the Defendant’s demands that he work excessive, dangerous hours.

           77.   When the Plaintiff objected and refused to work such excessive and dangerous

hours, the Defendant terminated him on June 7, 2018.

           78.   The Plaintiff did engage in statutorily protected activity by his written objection to,

and refusal to participate in, the Defendant’s unsafe workplace.

           79.   Immediately after engaging in statutorily protected activity, Plaintiff suffered

negative employment action, his termination, which is a direct result of his statutorily protected

activity.

           80.   Plaintiff’s termination and his engaging in statutorily protected activity are causally

related.

                                                   19
Case 2:19-cv-00444-UA-UAM Document 1 Filed 06/27/19 Page 20 of 21 PageID 20



       81.     The Defendant knew that Plaintiff was engaged in protected conduct as referenced

herein and took adverse action against Plaintiff because of it.

       82.     As a direct and proximate result of the violations of F.S. § 448.102, as referenced

and cited herein, Plaintiff has lost benefits and privileges of his employment and has been

substantially and significantly injured in his career path that was anticipated from his employment.

       83.      As a direct and proximate result of the violations of F.S. § 448.102, as referenced

and cited herein, and as a direct and proximate result of the prohibited acts perpetrated against him,

Plaintiff is entitled to all relief necessary to make him whole.

       84.     This count is timely filed.

       WHEREFORE, Plaintiff demands damages against Defendant for violation of Florida’s

Private Sector Whistle-blower’s Act (Section 448.102, Fla. Stat.), including but not limited to all

relief available under Section 448.103, Fla. Stat., such as:

       (a) an injunction restraining continued violation of this act,

       (b) reinstatement of the employee to the same position held before the retaliatory personnel

       action, or to an equivalent position,

       (c) reinstatement of full fringe benefits and seniority rights,

       (d) compensation for lost wages, benefits, and other remuneration,

       (e) any other compensatory damages allowable at law,

       (f) attorney’s fees, court costs and expenses, and

       (g) such other relief this Court deems just and proper.




                                                 20
Case 2:19-cv-00444-UA-UAM Document 1 Filed 06/27/19 Page 21 of 21 PageID 21



                                  DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b) and the Seventh Amendment to the United States,

Plaintiff, potential opt-in plaintiffs, and Class members demand a trial by jury as to all issues triable

as of right.

                                        Respectfully submitted,



Dated: June 27, 2019                    s/ Benjamin H. Yormak
                                        Benjamin H. Yormak
                                        Florida Bar Number 71272
                                        Trial Counsel for Plaintiff
                                        Yormak Employment & Disability Law
                                        9990 Coconut Road
                                        Bonita Springs, Florida 34135
                                        Telephone: (239) 985-9691
                                        Fax: (239) 288-2534
                                        Email: byormak@yormaklaw.com




                                                   21
